USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK BOew FILED
BENJAMIN ASHMORE, DATE FILED: _3/13/2020
Plaintiff,
-against- 11 Civ. 8611 (AT)
CGL INC. and CGI FEDERAL INC.. ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:

It is ORDERED that a telephonic conference shall be held in this matter on March 16,
2020, at 11:00 a.m., to discuss the parties’ letters filed on March 12 and March 13. ECF Nos.
433, 435. The parties are directed to call chambers at (212) 805-0293 at 11:00 a.m., with both
parties on the line.

SO ORDERED.
Dated: March 13, 2020

New York, New York 2

ANALISA TORRES
United States District Judge
